Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page   1 of 11
                                                       Electronically Filed
                                                            4/29/2019 4:34 PM
                                                            Steven D. Grierson
                                                            CLERK OF THE COURT




                                                        CASE NO: A-19-793832-C
                                                                  Department 1




                          Case Number: A-19-793832-C
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 2 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 3 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 4 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 5 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 6 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 7 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 8 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 9 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 10 of 11
Case 2:19-cv-00889-APG-CWH Document 1-2 Filed 05/28/19 Page 11 of 11
